[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JULY 7, 2006
                             No. 05-17140                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 03-00325-CV-WS-4

WAYNE LOBBAN,



                                                     Petitioner-Appellant,

                                  versus

FLORIDA PAROLE COMMISSION,
SECRETARY FLORIDA DEPARTMENT OF CORRECTIONS,
OFFICE OF THE FLORIDA GOVERNOR,
FLORIDA BOARD OF EXECUTIVE CLEMENCY,


                                                    Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (July 7, 2006)

Before DUBINA, HULL and KRAVITCH, Circuit Judges.
PER CURIAM:

      Wayne Lobban, a Florida prisoner proceeding pro se, appeals the district

court’s denial of his petition for habeas relief, brought pursuant to 28 U.S.C.

§ 2254. We affirm the district court’s decision for the reasons set forth below.

                                          I.

       Lobban was convicted of drug-related charges in 1989 and sentenced to 15

years imprisonment. In 1994, the Governor of Florida issued a conditional

commutation of sentence, releasing Lobban to expedite his deportation to his

native country of Jamaica. The commutation included several conditions,

including (1) that Lobban not return to Florida without approval, and (2) that

failure to comply with the conditions could result in revocation without further

hearing. In addition, the notice informed Lobban that should Lobban breach any of

the conditions, the clemency board could re-impose his sentence at its discretion.

The memorandum of understanding also required that Lobban not return to the

United States without permission and instructed that the failure to comply would

subject Lobban to revocation of clemency and the re-imposition of his original

sentence. Lobban refused to sign the commutation order.

      In 2001, Lobban was arrested in New York, and the Governor of Florida

revoked the conditional commutation of sentence. Lobban was transferred to



                                           2
Florida to serve the remainder of his sentence. After exhausting his state remedies,

Lobban filed the instant petition for habeas relief under 28 U.S.C. § 2254,

contending that the conditions of commutation were not binding on him because he

never accepted them and that he was denied due process because he was not

afforded a hearing prior to revocation.

      The magistrate judge recommended that the habeas petition be granted in

part with respect to the revocation without a hearing. Although the magistrate

judge determined that consent to the conditions of commutation was not required

and that there was no due process right to a hearing under state law, the magistrate

judge concluded that a hearing was required under federal law and that Lobban had

not waived this right.

      Both parties filed objections to the recommendation. The district court

denied the habeas petition in its entirety, rejecting the magistrate judge’s

conclusion that Lobban was entitled to a pre-revocation hearing. Lobban filed a

notice of appeal and the district court granted a certificate of appealability

(“COA”) on the single issue of “whether Petitioner was entitled to a revocation

hearing.”

                                           II.

      This court reviews de novo the district court’s denial of a § 2254 petition.



                                           3
Nyland v. Moore, 216 F.3d 1264, 1266 (11th Cir. 2000).

       Addressing the issue certified in the COA 1 and liberally construing his

arguments as a pro se petitioner, Brown v. Johnson, 387 F.3d 1344, 1350 (11th Cir.

2004), we conclude that Lobban fails to make any argument explaining the basis

for his due process claim or how the district court erred. Accordingly, he has

abandoned that claim. Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir.

1998). Therefore, we AFFIRM the judgment of the district court.

AFFIRMED.




       1
        We decline Lobban’s invitation to expand the COA to consider uncertified issues
because Lobban cannot make a substantial showing of the denial of a constitutional right
regarding those issues. 28 U.S.C. § 2253(c)(2).

                                               4